ICJ_001_CorfuChannel_GBR_ALB_1949-12-15_JUD_01_CO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE D’ALBANIE
AU ROYAUME-UNI DE GRANDE-BRETAGNE

ET D'IRLANDE DU NORD) |

ARRET DU 15 DECEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA
TO THE UNITED KINGDOM OF GREAT BRITAIN
AND NORTHERN IRELAND)

JUDGMENT OF DECEMBER 15th, 1949

SOCIÉTÉ D’EDITIONS A.W. SIJTHOFE’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrét doit étre cité comme suit:

« Affaire du Détroit de Corjou, Arrét du 15 décembre 1949 :
C.I. J. Recueil 1949, p. 244.»

This Judgment should be cited as follows :

“Corfu Channel case Judgment of December 15th, 1949:
T.C. J]. Reports 1949, p. 244.”

 

N° de vente: 28
Sales number

 

 

 
244

INTERNATIONAL COURT OF JUSTICE

YEAR 1949 1940

December ist
General List

December 15th, 1949 No. 1

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA
TO THE UNITED KINGDOM OF GREAT BRITAIN
AND NORTHERN IRELAND)

Assessment of amount of compensation due où account of acts involv-
ing the international vesponsibtlity of a State.— Objection to the Courts
jurisdiction ; res judicata.— Procedure in default.—Application and
interpretation of Article 53 of the Statute.— Technical nature of the
questions involved.—lWarships.—-Enqguiry bly experts.---Medsure of

compensation,—Documentary evidence.

JUDGMENT

Present: Acting President GUERRERO; Judges ALVAREZ, HACKk-
WORTH, WINIARSKI, Zoricié, DE VISSCHER, Sir Arnold
McNair, KLAESTAD, BADAWI PAsHA, KRYLOV, READ,
Hsu Mo, AzEvebo ; M. EËER, Judge ad hoc; M. Hamsro,
Registrar.

4
JUDGMENT OF 135 XII 49 (CORFU—COMPENSATION) 245

In the Corfu Channel case (assessment of the amount of compen-
sation),

between

the Government of the United Kingdom of Great Britain and
Northern Ireland, represented by:

Sir Eric Beckett, K.C.M.G., K.C., Legal adviser to the Foreign
Office, as Agent and Counsel, assisted by Sir Frank Soskice, K.C.,
M.P., Solicitor-General, as Counsel ;

and

the Government of the People’s Republic of Albania, not repre-
sented,

THE Court,
composed as above,

delivers the following judgment :

By a Judgment delivered on April 9th, 1949, in the Corfu
Channel case (merits), the Court declared the People’s Republic of
Albania responsible under international law for the explosions
which occurred on October 22nd, 1946, in Albanian waters, and
for the damage and loss of human life that resulted therefrom
to the United Kingdom of Great Britain and Northern Ireland

(I.C.J. Reports 1949, p. 4).

In that judgment the Court decided that it had jurisdiction
to assess the amount of compensation but stated that it
could not do so in the same judgment, as the Albanian Govern-
ment had not yet stated which items, if any, of the various sums
claimed it contested, and as the United Kingdom Government
had not submitted its evidence with regard thereto. The Court
therefore stated that further proceedings on this subject were
necessary and that the order and time-limits of these proceedings
would be fixed by an order of the same date.

In this order, the Court, after noting that the Government
of the United Kingdom had stated, in its Memorial of October Ist,
1947, the various amounts claimed by way of compensation, and
after reserving the right of the Parties to avail themselves of the
provisions of Article 68 of the Rules of Court, fixed, in accordance
with Article 48 of the Statute, the following time-limits : June 25th,
1949, for the observations of the Albanian Government ; July 25th,

5
JUDGMENT OF I5 XII 49 (CORFU—COMPENSATION) 246

1949, for the reply of the United Kingdom Government, and
August 25th, 1949, for the reply of the Albanian Government.
Finally, the Court directed that further procedure, including
the appointment of experts in case of agreement being reached
by the Parties both as to the subject of the experts’ opinion and
as to the names of the experts, should be regulated by order of
the President of the Court in this case.

On June 24th, 1949, the President of the Court made an
order in which it was stated that by telegram, dated at Tirana,
June 23rd, 1949, the Deputy-Minister for Foreign Affairs of Albania
had asked for the extension of the time-limit for the presentation
of the Albanian observations to July Ist, 1949, and that there
was no reason for refusing that request. The President accordingly
decided to extend the time-limits fixed by the Order of the Court
of April 9th as follows: July 1st, 1949, for the observations of
the Albanian Government ; August Ist for the reply of the Govern-
ment of the United Kingdom ; September ist for the reply of the
Albanian Government.

In a letter dated June 29th, 1949, the Agent for the Albanian
Government informed the Court that, in the opinion of his Govern-
ment : ‘‘in accordance with the Special Agreement signed between
the Agents of the People’s Republic of Albania and of Great
Britain, on March 25th, 1948, and presented to the Court on the
same day, the Court had solely to consider the question whether
Albania was, or was not, obliged to pay compensation for the
damage caused to the British warships in the incident of Octo-
ber 22nd, 1946, and the Special Agreement did not provide that
the Court should have the right to fix the amount of the compen-
sation and, consequently, to ask Albania for information on that
subject”.

The United Kingdom Government filed its observations
within the time fixed and invoked Article 53 of the Statute. The
Albanian Government filed no reply or other document. The
case became ready for hearing after September Ist, 1949, and
the date of the commencement of the hearing was fixed for
November 17th.

In a telegram dated November 15th, the Deputy-Minister
for Foreign Affairs of Albania reasserted the opinion expressed in
the Albanian Agent’s letter of June 29th, and stated that the
Albanian Government did not consider it necessary to be repre-
sented at the hearing.

At the public hearing on November 17th, the Court heard
statements by Sir Eric Beckett, K.C., Agent, and Sir Frank Soskice,
K.C., Counsel for the United Kingdom. The latter asked the Court
to give judgment that the amount of compensation due was the

6
JUDGMENT OF 15 XII 49 (CORFU—COMPENSATION) 247

amount stated in the final submissions contained in the written
Observations of the United Kingdom dated July 28th, 1949,
namely :

in respect of H.M.S. Saumarez. . . . {700,087
in respect of H.M.S. Volage . . . . . £ 93,812

in respect of deaths and injuries of naval
personnel. . . . . . . . . . . £ 50,048
Total . . . . . . £843,947

The Albanian Government was absent and made no submis-
sions.

At the same sitting, after the Agent for the United King-
dom Government had been heard, the President announced that the
Court had decided, in pursuance of paragraph 2 of Article 53 of
the Statute, to examine the figures and estimates submitted by the
. United Kingdom Government, and, in conformity with Article 50
of the Statute, to entrust this investigation to experts as it involved
questions of a technical nature.

In an Order dated November 19th, 1949, the Court appointed
as experts Rear-Admiral J. B. Berck, of the Royal Netherlands
Navy, and Mr. G. de Rooy, Director of Naval Construction, Royal
Netherlands Navy, with instructions to ‘‘examine the figures and
estimates stated in the last submissions filed by the Government
of the United Kingdom regarding the amount of its claim for the
loss of the Sawmarez and the damage caused to the Volage”. The
Court fixed December 2nd as the time-limit for the filing of the
experts’ Report. This document was filed within the time fixed,
and duly communicated to the Parties. A time-limit expiring on
December 10th was given them for the submission of observations.

As some members of the Court had asked for certain explana-
tions in regard to the Report, the experts, summoned to a meeting
of the Court, replied on December 3rd to questions put to them.
These replies were immediately communicated to the Parties.

The United Kingdom Government, by telegram dated
December 6th, 1949, and confirmed by a letter of the same date,
stated that it noted that the experts had come to the conclusion
that the claim submitted by that Government might be taken as a
fair and accurate estimate of the damage sustained and did not
therefore wish to make any observations on the particular calcula-
tions of the experts.

On the expiry of the time-limit granted to the Parties for
the submission of their written observations, a letter signed by

7
JUDGMENT OF I5 NII 49 (CORFU—COMPENSATION) 248

the Albanian Chargé d'Affaires in Paris, and dated December roth,
1949, was handed to the Registrar of the Court. This letter asked
for a change in the procedure instituted by the Court for the’
submission of observations and, failing that, for a prolongation of
the appointed time-limit until December 23rd. The Court points
out that it has given ample opportunity to the Albanian Govern-
ment to defend its case; that, instead of availing itself of this
opportunity, that Government has twice disputed the Court’s
jurisdiction in the present part of the proceedings, that it did not
file submissions and declined to appear at the public hearing on
November 17th. In those circumstances the Court cannot grant
the request of the Albanian Government.
* * *

As has been said above, the Albanian Government dis-
puted the jurisdiction of the Court with regard to the assess-
ment of damages. The Court may confine itself to stating
that this jurisdiction was established by its Judgment of
April gth, 1949 ; that, in accordance with the Statute (Article 60),
which, for the settlement of the present dispute, is binding upon
the Albanian Government, that Judgment is final and without
appeal, and that therefore the matter is res judicata.

The position adopted by the Albanian Government brings
into operation Article 53 of the Statute, which applies to procedure
in default of appearance. This Article entitles the United Kingdom
Government to call upon the Court to decide in favour of its
claim, and, on the other hand, obliges the Court to satisfy itself
that the claim is well founded in fact and law. While Article 53
thus obliges the Court to consider the submissions of the Party
which appears, it does not compel the Court to examine their
accuracy in all their details ; for this might in certain unopposed
cases prove impossible in practice. It is sufficient for the Court
to convince itself by such methods as it considers suitable that
the submissions are well founded.

It was in view of these considerations and on account of the
technical nature of the questions involved in the assessment of
compensation in the present case that the Court ordered the expert
enquiry mentioned above.

The claim of the United Kingdom Government is under
three separate heads which will be considered in succession.

1. Loss of the destroyer ‘“Saumarez”’

In the final submissions contained in its written Observations
of July 28th, 1949, and maintained in its oral statement of
November 17th, 1949, the United Kingdom Government estimates

8
JUDGMENT OF 13 XII 49 (CORFU—COMPENSATION) 249

the damage sustained by the total loss of the destroyer Saumarez
at { 700,087; this sum represents the replacement value of the ship
at the time of its loss in 1946 (after deducting the value of usable
parts—equipment, scrap), and the value of stores that must be
considered as lost.

The experts, for their part, estimated the whole of this
damage at a somewhat higher figure, £ 716,780.

The Court considers the true measure of compensation in
the present case to be the replacement cost of the Saumarez
at the time of its loss. The Court is of the opinion that the
amount of compensation claimed by the United Kingdom Govern-
ment has been justified. It cannot award more than the amount
claimed in the submissions of the United Kingdom Government.

2. Damage to the destroyer ‘‘Volage”

In the final subinissions as stated in its written Observations
of July 28th, 1949, and maintained in its statement in Court, the
United Kingdom Government, under the head of damage caused
to this vessel, claimed a sum of £ 93,812. The slightly lower figure
of the experts, £ 90,800, may, as their Report points out, be explained
by the necessarily approximate nature of the valuation, especially
as regards stores and equipment.

The Court considers that the figures submitted by the United
Kingdom Government are reasonable and that its claim is well
founded. In this matter it takes note of the following conclusion
in the experts’ Report : ‘‘During their enquiry and calculations,
and as a result of their experience and of the information placed
before them, the experts have become convinced that the claim
of £ 793,899 submitted by the United Kingdom Government may
be taken as a fair and accurate estimate of the damage sustained.”

3. Claims in respect of deaths and injuries of naval personnel

In the final submissions as stated in its written Observations of
July 28th, 1949, and maintained in its statement in Court, the
United Kingdom Government claimed under this head a sum of
£50,048, representing the cost of pensions and other grants made
by it to victims or their dependants, and for costs of administration,
medical treatment, etc.
JUDGMENT OF I5 XII 49 (CORFU—COMPENSATION) 250

This expenditure has been proved to the satisfaction of the
Court by the documents produced by the United Kingdom Govern-
ment as Annexes 12 and 13 to its Memorial, and by the supple-
mentary information and corrections made thereto in Appendices I,
II and III of that Government’s Observations of July 28th, 1949.

Finally, the Court points out that the United Kingdom
Government, in paragraph 6 of its written Observations of
July 28th, 1949, mentioned certain damage, for which it
expressly stated that it did not ask for compensation. The Court
need therefore express no view on this subject.

FOR THESE REASONS,
THE COURT,
by twelve votes to two,

Gives judgment in favour of the claim of the Government of
the United Kingdom, and

Fixes the amount of compensation due from the People’s
Republic of Albania to the United Kingdom at £ 843,947.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day of
December, one thousand nine hundred and forty-nine, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Governments of the United
Kingdom of Great Britain and Northern Ireland and of the
People’s Republic of Albania respectively.

(Signed) J. G. GUERRERO,

Acting President

(Signed) E. HAMBRO,

Registrar

10
JUDGMENT OF I5 XII 49 (CORFU—COMPENSATION) 251

Judge Krytov declares that he is unable to agree either with
the operative clause or with the reasons for the Judgment.

Judge Etrer, judge ad hoc, declaring that he is unable to
concur in the Judgment of the Court, has availed himself of the

right conferred on him by Article 57 of the Statute and appended
to the Judgment a statement of his dissenting opinion.

(Initialled) J. G.G.

(Initialled) E. H.

II
257

ANNEX 1

LIST OF DOCUMENTS SUBMITTED TO THE COURT
AFTER THE JUDGMENT OF APRIL oth, 1949

DOCUMENT DEPOSITED BY THE GOVERNMENT
OF THE UNITED KINGDOM

Affidavit signed by the Deputy-Secretary of the British Admiralty
(November 7th, 1949).

17
253

ANNEX 2

EXPERTS’ REPORT OF DECEMBER Ist, 1049

Replacement value : ‘‘Saumarez”

The experts have made an estimate of the cost of construction of
a destroyer of the Saumarez type, with the aid of the information placed
at their disposal by the Royal Netherlands Navy and the Netherlands
shipyards. This estimate has been checked in respect of wages, output,
organization and of the rise in prices in England, and thus a new estimate
on a British basis has been arrived at.

The “interest on the growing capital outlay” has not been taken into
account in this calculation, as its inclusion did not seem to be justifiable
in the present proposal. On the other hand, a sum in respect of insurance,
on a post-war basis, has been included.

The experts applied the cost of building a completed destroyer to
a destroyer of the Saumarez type ; they also made a new calculation on
a British basis. The smaller of the above two figures, which differ but
little one from the other, was taken, and a cost price of £739,470 on
a 1946 basis was arrived at.

In estimating the true replacement value, account was taken of the
fact that during the first year of a ship’s service, the decrease in value
of the ship is counterbalanced by additions and alterations and, inter
alia, by the extra cost of preparing the ship as a flotilla leader. After
the first year, a depreciation begins to occur and grows steadily greater
with the lapse of time. Taking the life of a ship as fifteen years, the
depreciation during the first three years would be respectively o—1—2 6;
thus, the replacement value of H.M.S. Saumarez in 1946 must be
reckoned at £717,280.

Value of stores

With the help of the blue prints of a former British destroyer of
the same class, the experts made an approximate calculation of the
damage sustained through the loss, damaging and unserviceability due
to sea-water, of the stores contained in the bows of the ship. They
estimate this damage at £23,300.

Value of still serviceable equipment

The total value of £74,870 mentioned for equipment is in agreement
with the data placed at the experts’ disposal from similar ships.

T8
CORFU CHANNEL (COMPENSATION) — EXPERTS’ REPORT 259

As it has been stated by the United Kingdom that the equipment
in question had been in the ship since 1946, it may be assumed that,
besides that part that was damaged by mine-explosion or by sea-
water, the rest has seriously deteriorated through lack of upkeep; conse-
quently, an estimate of its value must be in the nature of speculation.
Taking all risks into consideration, a claim of £20,000 is considered
reasonable.

Scrap

Taking into consideration the necessary cost of salvaging and cutting
up, as well as the cost of transporting the material from Malta to the
scrap plants, {3,800 may be taken as a reasonable figure.

Compensation for “Saumarez”
In view of what has been stated, the experts have arrived at the
following figure for damage to H.M.S. Saumarez :

Replacement value. . . . . . . . £717,280

Stores . . . . . . . . . . . . of 23,300
£740,580
‘Less £ 20,000 + £3,800 . . . . . . £ 23,800
£716,780

Damage “‘Volage”’

The experts were in the fortunate position of having directed the
carrying out of similar repairs to a former British destroyer in 1946.
It is true that in the former case, only a small part of the bows had
to be replaced; but this afforded a good basis of comparison. In
arriving at their figures, the experts had to take account of the fact
that the more extensive repairs to H.M.S. Volage required a long period
of 205 days in dock ; this had considerable influence on the total cost.
The greater cost of transport of material had also to be consideréd,
and lastly the cost of the trials after the completion of repairs. In
the experts’ opinion, these trial voyages are inseparably connected with
such extensive repairs.

The experts estimate the total of these costs at £64,300.

Stores

As regards the valuation of lost stores, what has been said in the
case of H.M.S. Saumarez holds good. Taking into consideration the loss
of anti-submarine equipment, this figure is estimated at £26,500.

Compensation for “‘Volage”’

Repairs Volage. . . . . . . . . . £64,300
Stores and equipment . . . . . . . £26,500

 

£90,800
19
CHANNEL (COMPENSATION) — EXPERTS’ REPORT 260
OMPENSATION :

£716,780
£ 90,800

£807,580

 

 

The experts would point out that their figures are an approximation,
especially in the case of the value of stores and equipment, and still
more as a considerable part of the equipment is of a secret nature, and
further that the portions of equipment that remain would have to be
dismantled and examined before an exact estimate of their value were
possible.

During their enquiry and calculations, and as a result of their expe-
rience and of the information placed before them, the experts have
become convinced that the claim of £793,899 submitted by the United
Kingdom Government may be taken as a fair and accurate estimate of
the damage sustained.

This Report was drawn up in English in one copy at the Peace Palace,
The Hague, this first day of December, one thousand nine hundred
and forty-nine.

(Signed) BERCK
(Signed) G. DE Rooy

20
201

ANNEX 3

QUESTIONS PUT BY MEMBERS OF THE COURT AND REPLIES
OF THE EXPERTS (MEETING OF DECEMBER 3rd, 1940)

Present: Acting-President Guerrero, Judges Alvarez, Hackworth,
Winiarski, Zoritié, De Visscher, Sir Arnold McNair, Klaestad, Badawi
Pasha, Krylov, Read, Hsu Mo, Azevedo, M. Eéer, Judge ad hoc ; Regis-
trar Hambro. Also present as Experts. Rear-Admiral J. B. Berck, of
the Royal Netherlands Navy, Mr. G. de Rooy, Director of Naval Con-
struction of the Royal Netherlands Navy.

The PRESIDENT {éranslationi.—The Court is now sitting. We have
asked the experts to come for a few moments to to-day’s sitting, to
enable them to supply certain members of the Court with explanations
that they would like to have on the Experts’ Report.

You have before you the questions on which our colleagues would
like to have explanations. Would the Experts kindly reply to Judge
De Visscher’s question :

Would the experts explain the difference between the two methods
of calculation referred to respectively in paragraphs 1 and 3 of
page x of the Report?

Rear-Admiral BERCK.—The evaluation of the construction costs of
the destroyer Saumarez was approached by two ways :

In the first instance, we started from the actual costs of a completed
destroyer of 1,925 tons standard displacement, revised the calculation
for the Saumarez of 1,730 tons, taking into account differences in labour
wages, labour performance and costs of materials, and arrived at a cost
for new construction in 1946 of £751,750.

In the second place, we followed the normal proceedings in planning
a new ship. We calculated the building costs of shipbuilding, engin-
eering, electrical engineering, armament, torpedoes and special equip-
ment, all on a 1946 British basis. The result was a new construction

figure of £737,470.

This last figure, having been obtained in the most accurate way,
was inserted in our report, the first figure serving only as a control.

The PRESIDENT [translation].—Is M. De Visscher satisfied ?
M. DE VisscHER [translation].—Yes, Mr. President.

The PRESIDENT [éranslation].—Will the Expert now reply to Judge
Azevedo’s question ?

 

 

1 See p. 258, paras. 1 and 3.
21
CORFU CHANNEL (COMPENSATION) — QUESTIONS AND REPLIES 262

1. What is the progressive rate of depreciation of a destroyer,
during each year of its existence, which is estimated at fifteen
years ?

Rear-Admiral Berck.—1. The depreciation value of a destroyer is
due, in the first place, to the normal wear and tear of the ship. In
the second place, the installed war equipment becomes in the long
run more or less obsolete, depending on the development of new
equipment.

This last influence becomes most marked in the second five years,
as in the last five years the destroyer cannot any longer be considered
as a first line ship, although it is still usable for many war purposes.

In our experience, the yearly depreciation must be fixed as follows :
First year, 0% ; second year, 1% ; third year, 2% ; fourth year, 3% ;
fifth year, 4% ; sixth to tenth year, 7% ; eleventh to fifteenth year,
10%, leaving at the end of fifteen years a residual value of 5%. This
is more than the actual scrap value, as the ship is still usable for special
purposes, training, etc.

2. What was the rate of increase in the cost of building a
destroyer in 1946 and in 1949, as compared with its cost in 1943 ?

2. The increased cost of building in England in 1946, as compared
with 1943, is about 30%. Our own information tallies in this respect
with the data given in Mr. Powell’s affidavit. I regret we have not
had time to obtain the necessary data for 1949. I would, however,
roughly estimate it at 50 to 60% for warships. For merchant ships it
would be 43%.

The PRESIDENT [translation].—Is Judge Azevedo satisfied with the
reply ?

Judge AZEVEDO [translation}.—Yes.

The PRESIDENT [translation].—There are now the four questions’
asked by Judge Eéer.

Judge EÉËER [translation].—An answer was given to my questions 2
and 3 in the explanations furnished to Judges De Visscher and Azevedo.
. Only questions x and 4 remain to be answered.

I. On page 1, paragraph 21, of the Report, it is said: “On
the other hand, a sursin respect of insurance, on a post-war basis,
has been included.”

(a) Can the experts mention this sum ?

(6) I would draw the experts’ attention to Mr. Powell’s affidavit,

in which two figures are given:

in paragraph 5 — £21,359.
in paragraph 7 — £ 2,000.

1 See p. 258, para. 2.
22
CORFU CHANNEL (COMPENSATION) — QUESTIONS AND REPLIES 2063

It seems to me that the difference may be explained as
follows : in paragraph 5, the figure covers two classes of risks,
the builder’s and the King’s Enemy risks ; whereas the amount
in paragraph 7 only covers the builder’s risks.

Am I right ?

Rear-Admiral BERcK.—1 (a) As the insurance for builder’s risk is
. fixed at the London Exchange, we put into our calculation the same
figure as Mr. Powell, namely, £2,000.

(5) As His Excellency Judge Eéer rightly points out, the higher
figure in Mr. Powell’s affidavit also covers the additional risks in
war-time.

4. On page 21, under ‘‘Value of still serviceable equipment”, the
Report says: ‘‘The total value of {74,870 mentioned for equipment
is in agreement with the data placed at the experts’ disposal from
similar ships.”

Could the experts say:
(a) Where this figure of £74,870 has been mentioned ?

(5) If this figure represents the value of still serviceable equipment,
why do the experts consider reasonable the sum of £20,000,
mentioned in paragraph 13 of the United Kingdom Observa-
tions ?

(c) Why is it said in the Report that a claim of £20,000 is reasonable,
when it is not a claim but, on the contrary, a reduction of the
United Kingdom claim ?

Rear-Admiral BERcK.—Regarding question 4, at the public sitting
of this Court held on Thursday, November 17th, Sir Frank Soskice
announced that the different departments of the Admiralty had made
lists of equipment suited for possible re-use. The estimated value of
this equipment as new, was £74,870.

For destroyers of the same class now in service in the Royal Nether-
lands Navy, we made the same valuation and found that the figure
mentioned by the United Kingdom Government for equipment as new,
was acceptable.

As we pointed out in our report, the assessment of the present day
value is of a speculative nature.

The equipment had been in the ship for three years without proper
maintenance, in the sub-tropical climate of Malta, and under the
influence of salty air. Deterioration and corrosion is to be expected.
Before being used again, each instrument has to be taken apart, cleaned
and checked, and corroded parts will have to be replaced. Taking into
account labour and transportation costs, a reduction of £20,000 is fair
and, in the opinion of the experts, on the high side.

1 See p. 258.
23
CORFU CHANNEL (COMPENSATION) —QUESTIONS AND REPLIES 264

Regarding question 4 (c), we regret that in the haste of finishing the
report, the £20,000 was put down as a claim. As Judge Eter rightly
points out, it is not a claim, but a reduction of the total claim.

The PRESIDENT [translation].—Is Judge Eter satisfied ?
Judge Eéer [translation].—Yes, Mr. President.

The PRESIDENT [translation]|.—We have now Judge Winiarski’s
question.

In their Report of December ist, paragraph 27, the experts say
that ‘The ‘interest on the growing capital outlay’ has not been
taken into account in this calculation, as its inclusion did not seem
to be justifiable in the present proposal.”

(a) Why?

(2) What, in your opinion, were the reasons for including it in

Mr. Powell’s calculation ?

Rear-Admiral BERCK.—Regarding the question of Judge Winiarski,
the builder of a warship is not paid on delivery of the ship, but during
the time of construction, in instalments. A first instalment is as a
rule made after the signing of the contract ; further payments when
principal parts, for instance, hull, main machinery, etc., are completed.

heoretically, it seems right to add to the building costs the interest
on the growing capital outlay.

In our experience, however, this interest is never added to the building
costs.

In Mr. Powell’s affidavit, the interest on growing capital outlay is
mentioned, but not included in the final claim.

We are not able to judge the reasons for including this amount in
Mr. Powell’s affidavit.

The PRESIDENT [translation].—Is Judge Winiarski satisfied ?

Judge Winarski [translation].—Yes, Mr. President.

‘The PRESIDENT [translation].—Do other members of the Court. wish
to put questions to the experts ?

Judge Zoritié [translation].—If I understood rightly, Rear-Admiral
Berck, in reply to Judge De Visscher’s question, said that a sum
of £737,470 was reached, whereas the amount in the report is £739,470.
This point must be cleared up in order that the verbatim record should
not contradict the Report.

Rear-Admiral BERCK.—As a matter of fact, the figure of {737,470
is the new construction figure. There must be added the insurance
costs of £2,000, and we kept the new construction figure clear of that.

The PRESIDENT [translation].—Are there any further questions ?

1 See p. 258, para. 2.

24
COKFU CHANNEL (COMPENSATION) — QUESTIONS AND REPLIES 265

Judge E¢er [éranslation].—If the experts have examined all the
details of the damage, I should like to ask them whether they can say
that all the damage to the Volage mentioned in the United Kingdom
document is the direct consequence of the explosion.

Rear-Admiral Berck.—We have seen the details as given by the
United Kingdom Government about the damage to the Volage, and we
must consider this as a direct consequence of the mine explosion.

The PRESIDENT [translation].—It remains for me to thank the experts
for the explanations they have given us; their replies will be useful to
the Court in fixing the amount of the reparations.

Rear-Admiral Bercx.—The experts would like to thank the Court
for having given them the opportunity of having participated in a small
way in the Court’s work.

The Court rose at II a.m.

25
